


110 HR 6449 IH: Recreational Shooting Protection

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6449
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide opportunities for continued recreational
		  shooting on certain Federal public land.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Shooting Protection
			 Act.
		2.DefinitionsIn this Act:
			(1)DirectorThe term Director means the
			 Director of the Bureau of Land Management.
			(2)Federal public
			 landThe term Federal
			 public land means any Federal land that is—
				(A)publicly
			 accessible;
				(B)under the
			 jurisdiction of and administered by the Bureau of Land Management; and
				(C)managed for
			 purposes that include the conservation of natural resources.
				(3)Range Technical
			 AdvisorThe term Range
			 Technical Advisor means a person designated by the Director who has
			 experience as a technical advisor for shooting range development, design, or
			 operations.
			(4)Recreational
			 shootingThe term recreational shooting means any
			 form of shooting sport or pastime, formal or informal, by whatever name known,
			 including (but not limited to) target and practical rifle, pistol and shotgun
			 shooting, archery, trap, skeet, and sporting clays.
			3.Recreational
			 shooting
			(a)In
			 GeneralSubject to valid
			 existing rights, Federal public land shall be open to access and use for
			 recreational shooting except as limited by the Director for one or more of the
			 following:
				(1)Reasons of national
			 security.
				(2)Reasons of public safety, based on the
			 written recommendation of a Range Technical Advisor.
				(3)To comply with
			 applicable Federal law.
				(4)To comply with a
			 law (including regulations) of the State in which the Federal public land is
			 located that is applicable to recreational shooting.
				(b)ManagementConsistent
			 with subsection (a), the Director shall manage Federal public land—
				(1)in a manner that
			 supports, promotes, and enhances recreational shooting opportunities;
				(2)to the extent
			 authorized under State law (including regulations); and
				(3)in accordance with
			 applicable Federal law (including regulations).
				(c)No Net
			 Loss
				(1)In
			 generalFederal public land
			 management decisions and actions shall, to the maximum extent practicable,
			 result in no net loss of land area available for recreational shooting on
			 Federal public land. If any Federal public land is permanently closed to
			 recreational shooting, new acres of Federal public land of comparable size and
			 a reasonable distance from the closed location shall be designated for
			 recreational shooting and be opened for a number of user-days equal to those
			 available at the closed area.
				(2)Annual
			 reportNot later than October 1 of each year, the Director shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report that
			 describes—
					(A)any Federal public land that was closed to
			 recreational shooting at any time during the preceding year;
					(B)the reason for the
			 closure; and
					(C)Federal public
			 land that was opened to recreational hunting to compensate for the closure of
			 the areas described in subparagraph (A).
					(3)ClosuresThe
			 withdrawal, change of classification, or change of management status that
			 effectively permanently closes Federal public land to access or use for
			 recreational shooting shall take effect only if, before the date of withdrawal
			 or change, the Director submits to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate written notice of the withdrawal or change, unless such closure is
			 necessary immediately for reasons of public safety, as certified by the Range
			 Technical Advisor, or national security.
				(d)No
			 PriorityNothing in this Act requires the Director to give
			 preference to recreational shooting over other uses of Federal public land or
			 over land or water management priorities established by Federal law.
			(e)Authority of the
			 States
				(1)SavingsNothing
			 in this Act affects the authority, jurisdiction, or responsibility of a State
			 to manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water in the State, including Federal public
			 land.
				(2)Federal
			 licensesNothing in this Act authorizes the Director to require a
			 license for recreational shooting on land or water in a State, including on
			 Federal public land in the State.
				(3)State right of
			 action
					(A)In
			 generalAny State aggrieved by the failure of the Director to
			 comply with this Act may bring a civil action in the United States District
			 Court for the district in which the failure occurs for a permanent
			 injunction.
					(B)Preliminary
			 injunctionIf the district court determines, based on the facts,
			 that a preliminary injunction is appropriate, the district court may grant a
			 preliminary injunction.
					(C)Court
			 costsIf the district court issues an injunction under this
			 paragraph or otherwise finds in favor of the State, the district court shall
			 award to the State any reasonable costs of bringing the civil action (including
			 an attorney’s fee).
					
